Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the QPIDS filed May 26, 2022.

Allowable Claims
Claims 1-20 are allowed.

Reasons for Allowance
Applicant’s arguments regarding Freedman (US 3,682,172) teaching away from the presently claimed hollow-fiber semipermeable membrane, specifically on pages 8-9 of the April 6, 2022 filed Remarks, are still persuasive even after glancing at the contents of the most IDS filed May 26, 2022.  The common knowledge support of Shilan et al. and Kaichun et al. merely disclose that using hollow fiber dialyzers for dialysis is well known in the art, but doesn’t address the issues that the specific three chamber membrane setup of Freedman addresses in order to provide for parabiotic dialysis, as opposed to dialysis discussed in Shilan, which describes hemodialysis with a single blood chamber and a single dialysate chamber (so one animal/person involved) on pages 1-2, and Kaichan, which describes hemodialysis with a single blood chamber and a single dialysate chamber (one animal/person involved) on pages 3-5.



 Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781